Citation Nr: 0836054	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right knee. 

2. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
February 1972 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in rating decision in February 2007, the RO 
increased the rating fro the right knee to 20 percent, 
effective from the date of receipt of the claim for increase.  

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At that hearing, the veteran submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  


FINDINGS OF FACT

1. The right knee disability is manifested by arthritis and 
flexion to 30 degrees and full extension without additional 
functional loss due to pain on use or instability. 

2. The left knee disability is manifested by arthritis and 
flexion to 50 degrees and full extension without additional 
functional loss due to pain on use or instability. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 for degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).


2. The criteria for a rating higher than 10 for degenerative 
joint disease of the LEFT knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5003, 5257, 5260, 5261 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2005 and in June 2007.  The notice 
included the type of evidence needed to substantiate the 
claims, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  

Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The timing error was cured by substantial content-complying 
VCAA notice and subsequent readjudication as evidenced by the 
supplemental statement of the case, issued in October 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

As for the omission of the general notice of the criteria of 
the Diagnostic Codes under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in April 2003 and supplemental statements of the case in 
September 2006, a reasonable person could be expected to 
understand from the notice what the criteria were for rating 
the disabilities and further notice of the exact same 
information would not aid in substantiating the claims, for 
this reason the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007). 

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained VA records and has afforded 
the veteran VA examinations.

 As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all potentially applicable 
criteria.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The knee disabilities are currently rated under Diagnostic 
Code 5260, limitation of flexion.  Under Diagnostic Code 
5260, flexion limited to 45 degrees is 10 percent disabling, 
flexion limited to 30 degrees is 20 percent disabling, and 
flexion limited to 15 degrees is 30 percent disabling.

Other potentially applicable Diagnostic Codes pertain to 
limitation of extension under Diagnostic Code 5261 and to 
recurrent subluxation or instability under Diagnostic Code 
5257. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Under Diagnostic Code 5257, slight recurrent subluxation or 
instability is 10 percent disabling, moderate recurrent 
subluxation or instability is 20 percent disabling, and 
severe recurrent subluxation or instability is 30 percent 
disabling.  

And separate ratings may be assigned for each, that is, for 
limitation of flexion, for limitation of extension, or for 
recurrent subluxation or instability.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

II. Background

On VA examination in August 2005, the veteran complained of 
constant right knee pain and having left knee pain during 
times of physical stress, for example, on prolonged standing, 
walking, or bending.  He stated that he had morning stiffness 
in both knees and at the end of a full day of work.  He 
reported sometimes having moderate swelling of the right knee 
but no heat, redness, or instability.  He did not report 
having any flare-ups.  It was noted that he worked at the 
Post Office and his knees bothered him at work due to 
prolonged standing and prolonged walking.  Activities of 
daily living were limited because he could not walk as far as 
he liked and stairs were a particular problem.  He could not 
play tennis secondary to knee pain.  

On physical examination, the knees were stable to varus and 
valgus as well as anterior and posterior stresses.  There was 
crepitus in both knees.  He had full extension of each knee 
and flexion in each knee was to 90 degrees.  Further flexion 
was not possible due to discomfort.  The motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The diagnoses were 
degenerative joint disease in both knees and residuals of a 
right anterior cruciate ligament repair.  

VA records show that in November 2005 and in May 2006 the 
veteran complained of knee pain, which was made worse in his 
job as a mail handler.  He was to continue performing water 
aerobic exercises as well as physical training conditioning 
and exercises.  

On VA examination in December 2006, the veteran complained of 
progressive knee pain, that he had 10 injections in the right 
knee, which provided no relief of pain, and that he used knee 
braces constantly that helped provide stability, but did 
little to relieve pain.  He complained of a constant dull 
ache with periodic sharp pains.  He had daily morning 
stiffness that lasted about 30 minutes.  He also complained 
of constant swelling and instability.  He denied heat, 
redness or flare-ups.  He complained of daily locking of the 
knees when performing severe load-bearing activities.  
Aggravating factors included load-bearing activities, 
lifting, bending, and prolonged standing.  He stated that his 
knees affected his job as a mail handler because he required 
assistance frequently and often had to take breaks to relieve 
his pain.  It also affected his activities of daily living in 
that he had to use a shower handle to help him in the shower.  
His recreational activities had been affected because he 
could no longer play tennis.  

On physical examination, the veteran had full extension of 
both knees.  Right knee flexion was to 30 degrees and left 
knee flexion was to 50 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Both knees were stable 
on examination and there was no crepitus.    

VA records from September 2006 to October 2007 show that the 
veteran complained of instability of the right knee.  In 
January 2007 his gait was slightly antalgic with decreased 
weight-bearing on the right.  Following extensive physical 
therapy, it was noted that he had no further complaints of 
instability of the right knee with a new brace.  He was given 
a trial use of a TENS unit.  

In May 2008, the veteran testified that right knee pain 
caused difficulty in doing daily tasks and at work as a mail 
handler.  He walked daily for therapy.  His use of various 
devices, including a TENS unit, had only provided a minor 
degree of relief. The right knee sometimes felt as if it was 
going to buckle, but he had not yet fallen because he had 
been able to catch himself.  He compensated for his right 
knee symptoms by placing greater weight on his left knee.  
Because the TENS unit had not been effective, he was no 
longer using it and now only used a brace on each knee.  He 
had problems kneeling, ascending and descending stairs, and 
simply walking.  He could walk about one mile.  His left knee 
did not tend to buckle but there was significant pain in the 
left knee.  He still had retained surgical screws in his 
right knee. 

At the hearing the veteran submitted an affidavit in which he 
stated that he had been treated by VA since 1999 and had been 
prescribed pain relief medication, none of which provided any 
significant relief.  He had had countless hours of physical 
therapy with only occasional success.  He continued to try to 
strengthen the muscles around the knees, but he continued to 
have the same pain and daily challenges.  In his job as a 
mail handler he had become dependent upon frequently relying 
on co-workers to help perform his duties and this, at times, 
created some contentious situations.  To minimize the use and 
pain from his work, he often called in sick.  He could no 
longer participate in off time activities of his choice and 
although he went to a gym, his time there was more work than 
fun.  He also lost sleep due to his knee disabilities, even 
though he had been given sleeping medication.  He had pain, 
inactivity, diminished work habits, diminished play 
activities, lack of sleep due to pain and had taken multiple 
medications that did not provide relief.  



In an affidavit, dated in June 2008, the veteran's wife 
stated that the veteran had constant right knee pain and it 
was not unusual for him to miss work 1 to 3 times a month due 
to pain and discomfort.  He was unable to engage in 
recreational activities and had bouts of depression with 
sleeplessness due to pain.  

In a statement in April 2006, a private physician reported 
that the veteran had bilateral knee pain, which seemed to 
have worsened due to job-related activities.  On physical 
examination his knees were unremarkable.  He had full 
extension in each knee.  There was no joint line tenderness 
or instability of either knee.  Right knee flexion was to 130 
degrees and left knee flexion was to 140 degrees.  There was 
no left knee effusion but there was mild right knee effusion.  
X-rays revealed some abutment of the tibial spine with small 
spurs peripherally and about the tibial spines.  There were 
screws within the femoral canal of the right knee and staples 
in the tibial tunnel.  

Records of another private physician, covering the period 
from May 2007 to May 2008, show that the veteran complained 
of right knee instability and that work-related activities 
had caused increased stress on his knees.  He had some 
buckling of the right knee on occasion but did not have any 
gross instability.  On physical examination his gait appeared 
normal and non-antalgic.  There was no joint instability or 
effusion in either knee.  The right knee surgical scar was 
healed but there was some tenderness to pressure over the 
right patella and mild patellofemoral crepitus.  He had full 
range of motion of the left knee.  X-rays revealed mild to 
moderate arthritic changes in each knee with narrowing of the 
interspaces on the medial sides and some spurring in the 
notches.  Strengthening exercises for the knees was 
recommended.  When the veteran was seen in September 2007, 
gait was normal and non-antalgic.  In May 2008, he complained 
of bilateral knee pain.  On physical examination he had no 
joint effusion of the knee and had full range of motion.  



III. Analysis

Right Knee Degenerative Joint Disease

On VA examinations in August 2005 and in December 2006, right 
knee flexion was to 90 degrees and 30 degrees, respectively.  
In April 2006, a private physician found flexion to 130 
degrees.  In May 2007, another private physician found full 
range of motion.  Flexion to either 90 degrees or 30 degrees 
does not more nearly approximate or equate to flexion limited 
to 15 degrees, the criteria for the next higher rating under 
Diagnostic Code 5260, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 because the VA examinations found that there was no 
additional loss of motion after repetitive use. 

On VA examinations in August 2005 and in December 2006, right 
knee extension was found to be full as did a private 
physician in April 2006.  Full extension does not more nearly 
approximate or equate to extension limited to 10 degrees, the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
because the VA examinations found that there was no 
additional loss of motion after repetitive use. 

As for a separate rating under Diagnostic Code 5257, although 
the veteran has complained of instability, no instability 
found was on VA examinations and no gross instability was 
found by a private physician in May 2007.  As neither slight 
recurrent subluxation nor slight instability is shown, the 
criteria for 10 percent rating under Diagnostic Code 5257 
have not been met. 

Left Knee Degenerative Joint Disease

On VA examinations in August 2005 and in December 2006, left 
knee flexion was to 90 degrees and 50 degrees, respectively.  
In April 2006, a private physician found flexion to 140 
degrees.  In May 2007, another private physician found full 
range of motion of the left knee.  

Flexion to either 90 degrees or 50 degrees does not more 
nearly approximate or equate to flexion limited to 30 
degrees, the criteria for the next higher rating under 
Diagnostic Code 5260, considering 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 because the VA examinations found that there was no 
additional loss of motion after repetitive use.  

On VA examinations in August 2005 and in December 2006, left 
knee extension was found to be full as did a private 
physician in May 2007.  Full extension does not more nearly 
approximate or equate to extension limited to 10 degrees, the 
criteria for a separate 10 percent rating under Diagnostic 
Code 5261, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
because the VA examinations found that there was no 
additional loss of motion after repetitive use. 

As for a separate rating under Diagnostic Code 5257, although 
the veteran has complained of instability, no instability 
found was on VA examinations.  As neither slight recurrent 
subluxation nor slight instability is shown, the criteria for 
10 percent rating under Diagnostic Code 5257 have not been 
met. 

For reasons articulated, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent for degenerative joint 
disease of the right knee is denied. 

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


